DETAILED ACTION
Status of the Application
	Claims 1, 4, 6-11, 13, 18-24 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s amendment of claims 1, 4, 6-10, 18-19, addition of claims 22-24, cancellation of claims 2-3, 5, 12, 16-17, and amendments to the specification as submitted in a communication filed on 6/30/2021, are acknowledged.
Claims 7-11, 13, 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/17/2020. Claims 1, 4, 6, 18, 22-24 are at issue and are being examined herein.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Specification
The previous objection to the title is hereby withdrawn by virtue of Applicant’s amendment.
The previous objections to the specification for not complying with sequence rules are hereby withdrawn by virtue of Applicant’s amendments.  

Claim Objections
Claim 1 is objected to due to the recitation of “selected from the list consisting of”.  To be consistent with commonly used claim language, it is suggested the term be amended to recite “selected from the group consisting of”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
Claims 1, 4, 6, 18 remain rejected and new claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. New grounds of rejection are necessitated by amendment.
Claim 1 (claims 2-6 and 16-18 dependent thereon) is indefinite in the recitation of “wherein intracellular membrane proliferation is increased in the recombinant cell by a) inhibiting…..b) expressing….and/or c) by administering ….in comparison with an otherwise identical yeast cell that has not undergone at least one of a), b) or c)” for the following reasons.  The term “at least one of a), b) or c)” implies that the otherwise identical yeast cell can be one that has not undergone, for example a) or b) but has undergone c).  The term “and/or” between b) and c) imply that the recombinant cell could have been undergone, for example, c) to increase membrane proliferation.  Therefore, the claim can potentially encompass a comparison with a cell that has the same modification, namely one that has not undergone a) or b) but has undergone c).  It is suggested the comparison be made with an otherwise identical yeast that has not undergone a), b) or c).  Correction is required. 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.


Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
Claims 1, 4, 6, 18 remain rejected and new claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
This rejection has been discussed at length in the prior Office action.  It is maintained for the reasons of record and those set forth below.
Applicant argues that the application as filed comprises a strong and extensive package of experimental data.  Applicant refers to Example 2, Figure 3B, Figure 6, Figure 7B, Figure 8B in support of the argument that the specification teaches the effect of a disruption in the endogenous pah1 gene and the expression of several enzymes on the production of several compounds.  Applicant states that all these experiments demonstrate that the effect of an engineered ER on the production levels is independent of the precise triterpene structure. Applicant states that terpenoid biosynthesis enzymes are well known in the art across many different species.  Applicant points out that if numerous members of the genus are well known, the Applicant is under no burden to describe the genus in detail.  Applicant states that the application reduces to practice the modulation of intracellular membrane production by several approaches by reduction of pah1 expression, loss of function of regulatory units of pah1 and by administration of PAH1 chemical inhibitors. Applicant submits that the claims have been amended to limit the claims to recite that the intracellular membrane production is increased by specific processes and the terpenoid enzymes have been limited to membrane-associated terpenoid biosynthesis enzymes.  
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the rejection of claims 1, 4, 6, 18 or avoid the rejection of new claim 22.  Claim 22 is directed to the recombinant yeast cell of claim 1, wherein the terpenoid is selected from the group consisting of hemiterpenoids, monoterpenoids, sesquiterpenoids, diterpenoids, sesterpenoids, triterpenoids, tetraterpenoids, polyterpenoids and glycosides thereof.  
The Examiner acknowledges the amendments to the claims and the teachings of the specification, including those of Example 2, Figure 3B, Figure 6, Figure 7B, and Figure 8B.  However, the Examiner disagrees with Applicant’s contention that the claims are adequately described. With regard to the argument that if numerous members of the genus are well known, the Applicant is under no burden to describe the genus in detail, it is noted that the genus of nucleic acids required by the claims is immense due to the fact that terpenoids are a large and diverse class of naturally occurring organic chemicals.  Each known membrane-associated enzymes associated with the biosynthesis of terpenoids.  While it is agreed that the specification discloses a limited number of enzymes associated with the biosynthesis of a limited number of terpenoid compounds, the claims require nucleic acids encoding any membrane-associated enzyme that is part of the biosynthetic pathway of any terpenoid, known and unknown, including any hemiterpenoid, any monoterpenoid, any sesquiterpenoid, any diterpenoid, any sesterpenoid, any triterpenoid, any tetraterpenoid, any polyterpenoid or any glycoside thereof.   As indicated by Arendt et al. (Metabolic Engineering 40:165-175, 2017; cited in the IDS), not all enzymes associated with the biosynthesis of a terpenoid are membrane-associated enzymes, as is the case with the carotenoid (tetraterpenoid) β-carotene (page 173, left column, second full paragraph).  Neither the specification nor the prior art provide a structure/function correlation that would allow one of skill in the art to determine which enzymes associated with a terpenoid biosynthetic pathway are membrane-associated enzymes and which ones are not.  Furthermore, neither the specification nor the prior art provide a structure/function correlation that would allow one of skill in the art to determine which proteins are enzymes associated with a terpenoid biosynthetic pathway.   There is no disclosure of those structural features found in known membrane-associated enzymes that are part of terpenoid biosynthetic pathways that should be present in any protein that is a membrane-associated enzyme of a terpenoid biosynthetic pathway. There is absolutely no disclosure in the specification or the prior art as to the specific structural features required in any enzyme associated with the production of a hemiterpenoid, monoterpenoid, sesquiterpenoid, diterpenoid, sesterpenoid, triterpenoid, tetraterpenoid, polyterpenoid or glycoside thereof.   Therefore, one cannot reasonably conclude that the specification and/or the prior art adequately describes the entire genus of nucleic acids encoding membrane-associated enzymes that are part of the biosynthetic pathway of any terpenoid, any hemiterpenoid, any monoterpenoid, any sesquiterpenoid, any diterpenoid, any sesterpenoid, any triterpenoid, any tetraterpenoid, any polyterpenoid or any glycoside thereof.   
a genus of methods for inhibiting the expression and/or the activity of any yeast phosphatidic acid phosphatase and/or a genus of methods for increasing the activity of any yeast diacylglycerol kinase.   While the specification and/or the prior art discloses inhibiting expression of an enzyme by disrupting the endogenous gene encoding said enzyme, the specification and/or the prior art fail to disclose additional methods for inhibiting expression and/or activity of an enzyme, such as antisense molecules that would reduce/eliminate expression of the nucleic acid encoding said enzyme, mutations within the coding region of said nucleic acid that would alter the enzymatic activity of said enzyme, or the expression of unknown genes that encode inhibitors of the expression or activity of said enzyme.   Similarly, while the specification and/or the prior art discloses increasing the activity of an enzyme by increasing the expression of a desired enzyme via the use of strong heterologous promoters operably linked to nucleic acids encoding said desired enzyme, or by increasing the copy number of nucleic acids encoding said desired enzyme, neither the specification nor the prior art disclose the addition of chemicals or biological compounds that would enhance the enzymatic activity of the desired enzyme, mutations within the desired enzyme that would increase its enzymatic activity, or the expression of unknown genes that encode enhancers of expression or activity of said enzyme.  Therefore, one cannot reasonably conclude that the genus of methods to inhibit the expression/activity of a yeast phosphatidic acid phosphatase, or the genus of methods to increase the activity of a yeast diacylglycerol kinase are adequately described by the teachings of the specification and/or the prior art.

Claims 1, 4, 6, 18 remain rejected and new claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a S. cerevisiae cell that has been transformed with a nucleic acid encoding a Centella asiatica dammarenediol synthase, a Glycyrrhiza glabra β-amyrin synthase, an A. thaliana thalianol synthase, and/or an A. thaliana S. cerevisiae cell has a disruption in the endogenous pah1 gene, wherein said S. cerevisiae cell has been transformed with a nucleic acid encoding the S. cerevisiae diacylglycerol kinase, or wherein said S. cerevisiae cell is cultured in the presence of propranolol, sphingosine, sphinganine, rutin, kaempferol, N-ethylmaleimide or bromoenol lactone, does not reasonably provide enablement for recombinant yeast cells that have been modified (i) to increase intracellular membrane proliferation by (a) inhibiting the expression and/or activity of an endogenous yeast phosphatidic acid phosphatase by any method, or (b) increasing the activity of any endogenous yeast diacylglycerol kinase or a S. cerevisiae diacylglycerol kinase by any method, and (ii) to express nucleic acids encoding any membrane-associated terpenoid biosynthesis enzyme, and a cell culture comprising said recombinant eukaryotic cells.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
This rejection has been discussed at length in the prior Office action.  It is maintained for the reasons of record and those set forth below.
Applicant argues that the specification discloses the successful expression of a long list of distinct terpenoid biosynthesis enzymes to produce structurally distinct triterpene skeletons. Applicant refers to Example 2, Figure 3B, Figure 6, Figure 7B, Figure 8B in support of the argument that the specification teaches that the effect of an engineered ER on the production levels is independent of the precise triterpene structure. Applicant states that terpenoid biosynthesis enzymes are well known in the art across many different species.  Applicant points out that if numerous members of the genus are well known, the Applicant is under no burden to describe the genus in detail.  Applicant further submits that expression of nucleic acids in eukaryotic cells is extremely well known in the art and that if the protein structure is known, the synthesis of an expression construct of the expression of the protein is entirely routine in the art. Applicant states that the application reduces to practice the modulation of intracellular membrane production by several approaches by reduction of pah1 expression, loss of function of regulatory units of pah1 and by administration of PAH1 chemical inhibitors. Applicant submits that the claims have been 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the rejection of claims 1, 4, 6, 18 or avoid the rejection of new claim 22.  As indicated above, claim 22 is directed to the recombinant yeast cell of claim 1, wherein the terpenoid is selected from the group consisting of hemiterpenoids, monoterpenoids, sesquiterpenoids, diterpenoids, sesterpenoids, triterpenoids, tetraterpenoids, polyterpenoids and glycosides thereof.  
The Examiner acknowledges the amendments to the claims and the teachings of the specification, including those of Example 2, Figure 3B, Figure 6, Figure 7B, and Figure 8B.  However, the Examiner disagrees with Applicant’s contention that the full scope of the claims is enabled. With regard to the argument that if numerous members of the genus are well known, the Applicant is under no burden to describe the genus in detail, it is reiterated herein that the number of nucleic acids required by the claims is immense because terpenoids are a large and diverse class of naturally occurring organic chemicals, and each of them have a unique biosynthetic pathway that comprises different biosynthetic enzymes. It is noted that the claims are not limited to nucleic acids encoding known membrane-associated enzymes associated with the biosynthesis of terpenoids.  While it is agreed that the specification discloses a limited number of enzymes associated with the biosynthesis of a limited number of terpenoid compounds, the claims require nucleic acids encoding any membrane-associated enzyme that is part of the biosynthetic pathway of any terpenoid, known and unknown, including any hemiterpenoid, any monoterpenoid, any sesquiterpenoid, any diterpenoid, any sesterpenoid, any triterpenoid, any tetraterpenoid, any polyterpenoid or any glycoside thereof.   As explained above, Arendt et al. (Metabolic Engineering 40:165-175, 2017; cited in the IDS) teach that not all enzymes associated with the biosynthesis of a terpenoid are membrane-associated enzymes, citing the carotenoid (tetraterpenoid) β-carotene (page 173, left column, second full paragraph).  There is no disclosure of a structure/function correlation that would allow one of skill in the art to determine which enzymes associated with a terpenoid biosynthetic pathway any enzyme associated with the production of a hemiterpenoid, monoterpenoid, sesquiterpenoid, diterpenoid, sesterpenoid, triterpenoid, tetraterpenoid, polyterpenoid or glycoside thereof.  Since the specification and/or the prior art fail to provide a rational and predictable scheme to find the required nucleic acids, or a structure/function correlation, one of skill in the art would have to go through the burden of undue experimentation to find those nucleic acids required by the claims.  Therefore, while it is agreed that expression of nucleic acids in yeast cells when the structure of the nucleic acid is known is commonly practiced in the in the art, one cannot reasonably conclude that the specification and/or the prior art fully enable all the unknown nucleic acids encoding membrane-associated enzymes that are part of the biosynthetic pathway of any terpenoid, any hemiterpenoid, any monoterpenoid, any sesquiterpenoid, any diterpenoid, any sesterpenoid, any triterpenoid, any tetraterpenoid, any polyterpenoid or any glycoside thereof required by the claims.   
With regard to the argument that the application reduces to practice the modulation of intracellular membrane production by several approaches by reduction of pah1 expression, loss of function of regulatory units of pah1 and by administration of PAH1 chemical inhibitors, it is reiterated herein that the claims require any number of methods for inhibiting the expression and/or the activity of any yeast phosphatidic acid phosphatase and/or any number of methods for increasing the activity of any yeast diacylglycerol kinase.   The specification and/or the prior art disclose inhibiting expression of an enzyme by disrupting the endogenous gene encoding said enzyme. However, the specification and/or the prior art fail to disclose additional methods for inhibiting expression and/or activity of an enzyme, such as antisense molecules that would reduce/eliminate expression of the nucleic acid encoding said enzyme, 

Claim Rejections - 35 USC § 103 (AIA )
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 4, 6, 18 remain rejected and new claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Moses et al. (PNAS 111(4):1634-1639, 2014) in view of Guerfal et al. (Microbial Cell Factories 12:122, pages 1-10, 2013), Leber et al. (Molecular Biology 9:375-386, 1998), Kishino et al. (Eur. J. Biochem. 256:238-244, 1998), and Kirby et al. (FEBS Journal 275:1852-1869, 2008).  This rejection as it relates to new claims 22-24 is necessitated by amendment. 
This rejection has been discussed at length in the prior Office action.  It is maintained and further applied to new claims 22-24 for the reasons of record and those set forth below.
Applicant argues that the claims as amended are not obvious because  (i) the amount of a protein in a cell may be controlled at many different levels, thus for any given membrane protein, one of skill in the art at the time of the present application would have had no reasonable expectation that simply increasing the level of intracellular membrane would result in increased protein content, and (ii) Arendt et al. (Metabolic Engineering 40:165-175, 2017; cited in the IDS) teach that the loss of PAH1 function in yeast lower the levels of carotenoid when the X. dendrorhous geranyl disphosphate synthase crtE gene, the X. dendrorhous phytoene synthase crtYB gene and the X. dendrorhous carotene desaturase crtI genes were expressed, thus showing that larger membrane surfaces do not lead to increased levels of compounds associated to membrane surfaces.  Applicant submits that enhanced production of P450 enzymes does not necessarily lead to enhanced P450-mediated production of metabolites.  Applicant states that it was known at the time of the application that optimal production of metabolic products depends on a balance between several intermediate products in a metabolic pathway, thus one of skill in the art would have had no motivation to increase the levels of intracellular membranes as this would have shunted considerable cell resources for no expected benefit.  Applicant is of the opinion that one of skill in the art would have anticipated an unbalance in the metabolic pathway and would have not had a motivation to combine the references cited by the Examiner.  Applicant states that three different approaches were investigated that resulted in increased production of ER bound proteins yet only knocking out the pah1 gene resulted in a 
Applicant’s arguments have been fully considered but  not deemed persuasive to overcome the instant rejection or avoid the rejection of claims 22-24.  The Examiner acknowledges the amendments to the claims and the teachings of Arendt et al. However, the Examiner disagrees with Applicant’s contention that the claims are not obvious over the prior art of record.  
While it is agreed that the amount of a protein in a cell may be controlled at many different levels, it is noted that the Examiner has not argued that it would have been reasonable to expect the increased production of any protein if said protein is expressed in an S. cerevisiae cell wherein the pah1 gene is disrupted.  As indicated in the prior Office action, Guerfal et al. teach that the disruption of the endogenous pah1 resulted in a massive proliferation of the ER membranes and that recombinant expression of membrane proteins resulted in enhanced eukaryotic membrane protein production.  The teachings of Arendt et al. further support the findings of Guerfal et al. indicating that the effect appears to be specific for membrane proteins and not for all proteins. As stated by Applicant and taught by Arendt et al., the synthesis of non-functionalized carotenoids like β-carotene do not require ER localized P450 enzymes (page 173, left column, second full paragraph). The carotene enzymes expressed by Arendt et al.  are not ER localized enzymes or membrane associated enzymes.  Therefore, at the time of the invention, one of skill in the art would have not expected that expressing any protein in a S. cerevisiae cell having a disruption in the endogenous pah1 gene would result in enhanced protein production. While at the time of membrane-bound enzymes  β-amyrin synthase or dammarenediol synthase when expressed in a S. cerevisiae cell having a disruption in the endogenous pah1 gene, the teachings of Guerfal et al. provided a reasonable expectation of success in obtaining an increase in the synthesis of these membrane-bound enzymes, which is all that is required in an obviousness analysis.
With regard to the argument that enhanced production of P450 enzymes does not necessarily lead to enhanced P450-mediated production of metabolites because the optimal production of metabolic products depends on a balance between several intermediate products in a metabolic pathway, it is noted that while it is agreed that there are several factors that can potentially be involved in the production of metabolites, no metabolite can be synthesized without the biosynthetic enzymes required for its production. Therefore, contrary to Applicant’s assertions, one of skill in the art would be highly motivated to increase the amount of the biosynthetic enzymes required to make the desired metabolite. With regard to the argument that there is no motivation to increase the levels of intracellular membranes as this would have shunted considerable cell resources for no expected benefit, it is noted that Guerfal et al. teach (i) the benefit of disrupting the pah1 gene is to obtain an increase in the production of the desired membrane protein, (ii) there is almost no change in glucose-based growth when the pah1 gene is disrupted as shown in Figure 2A, and (iii) the final cell concentration (OD) in oleic acid-based growth is very similar between a wild type cell and the mutant cell comprising the pah1 disruption as shown in Figure 2B.  Therefore, there is no evidence to show that deleting the pah1 gene would necessarily have a negative impact on cell growth or produce a metabolic unbalance such that it would be unlikely that the cell could produce the desired metabolite.  Since the pah1 gene disruption is expected to increase the production of the desired membrane protein, and cell growth does not appear to be negatively impacted by this gene disruption, it is reasonable to expect at least some increase in the production of the desired triterpene.   Applicant is reminded that a reasonable expectation of success, and not absolute certainty, is all that is required in an obviousness analysis. 

With regard to the argument that three different approaches were investigated that resulted in increased production of ER bound proteins yet only knocking out the pah1 gene resulted in a highly significant increase of production of all terpenoids tested, it is noted that the Examiner’s position is based in part on the results disclosed by Guerfal et al., which are unrelated to the disruption of the pep4 or hrd1 genes.  The Examiner has not argued that the disruption of any gene associated with degradation of ER proteins or any gene encoding a vacuolar peptidase would result in increased production of membrane proteins or increased production of terpene compounds.  Instead, the Examiner has indicated that the results disclosed by Guerfal et al. strongly suggest that the expression of membrane-associated proteins, such as β-amyrin synthase or dammarenediol synthase, in a S. cerevisiae cell that has a disruption in the endogenous pah1 gene would result in increased expression of such membrane-associated proteins.  With regard to the argument that increased expression of the membrane associated proteins is not all that is required to observe an increase in the production of terpenoids, it is reiterated herein that while it is agreed that other factors could have an impact in the production of a terpenoid compound, the presence of the biosynthetic terpenoid enzymes is essential for the terpenoid compound to be synthesized.  Therefore, one of skill in the art would reasonably conclude that increasing the expression of the biosynthetic enzymes would have some benefit in the production of the desired terpenoid compound.  It should be G. gabra β-amyrin synthase appear to be higher with the pah1 mutant compared to the wild type or pep4 mutant.  With regard to the results observed with the pep4 mutant, it is noted that there was an increase in terpenoid production when the pep4 mutant was used, compared to the wild type, as shown in Figures 2B, 3B, 6, 7B and 8B.  Therefore, while it is agreed that the results obtained with the pah1 mutant are higher than those obtained with the pep4 mutant, one of skill in the art did not need to know the exact levels of terpenoid compounds achieved by Applicant with a pah1 gene disruption to be motivated to use a S. cerevisiae cell having a pah1 gene disruption for expression of the desired membrane enzymes because there was a reasonable expectation of obtaining some increase in the levels of expression of the desired membrane enzymes and metabolites produced by such enzymes.    Thus, for the reasons of record and those set forth above, the claimed invention is deemed obvious over the prior art of record.

Claims 16-17 were rejected under 35 U.S.C. 103 as being unpatentable over Moses et al. (PNAS 111(4):1634-1639, 2014) in view of Guerfal et al. (Microbial Cell Factories 12:122, pages 1-10, 2013), Leber et al. (Molecular Biology 9:375-386, 1998), Kishino et al. (Eur. J. Biochem. 256:238-244, 1998), Kirby et al. (FEBS Journal 275:1852-1869, 2008), and further in view of Morlock et al. (The Journal of Biological Chemistry 266(6):3586-3593, 1991).  In view of the cancellation of claims 16-17, this rejection is hereby withdrawn.  New claims 22-24 and claim 1 as amended (claims 4, 6, 18 dependent thereon) encompass the embodiments encompassed by now cancelled claim 16-17 which were found obvious over the teachings of Moses et al., Guerfal et al., Leber et al., Kishino et al., Kirby et al., and Morlock et al.  A new rejection follows
Claims 1, 4, 6, 18, 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Moses et al. (PNAS 111(4):1634-1639, 2014) in view of Guerfal et al. (Microbial Cell Factories 12:122, pages 1-10, 2013), Leber et al. (Molecular Biology 9:375-386, 1998), Kishino et al. (Eur. J. Biochem. 256:238-244, 1998), Kirby et al. (FEBS Journal 275:1852-1869, 2008), and further in view of Morlock et al. (The Journal of Biological Chemistry 266(6):3586-3593, 1991).  This rejection is necessitated by the amendment of claim 1 and the addition of claims 22-24.
Moses et al. teach  S. cerevisiae cells and cell cultures comprising said S. cerevisiae cells, wherein said S. cerevisiae cells have been genetically modified to hyper-produce triterpenes by expressing nucleic acids encoding enzymes that catalyze the synthesis of α-amyrin/dammarenediol (triterpene; Centella asiatica dammarenediol synthase, strain TM33), β-amyrin (triterpene; M. truncatula bAS, strain TM2, or Glycyrrhiza glabra bAS, strain TM3), or lupeol (triterpene; A. thaliana lupeol synthase AtLUS1, strain TM6), wherein said nucleic acids were introduced via plasmids that comprise promoters operably linked to express these nucleic acids in said S. cerevisiae cells (page 1635, left column, Generation of Triterpene-producing yeast strains; page 1636 , left column, Figure 2).  
Guerfal et al. teach Y. lipolytica (yeast) cells that have been genetically modified to disrupt the endogenous pah1 gene (page 3, left column, first full paragraph).  Guerfal et al. teach that the disruption of the endogenous pah1 resulted in a massive proliferation of the ER membranes and that recombinant expression of membrane proteins in those Y. lipolytica cells resulted in enhanced eukaryotic membrane protein production compared to Y. lipolytica cells that do not have the disruption of the pah1 gene (Abstract). Guerfal et al. teach that as membrane proteins accumulate in the host cells’ intracellular and plasma membranes, it was hypothesized that by providing a larger cellular membrane surface area, the capacity to accommodate the overexpressed protein would increase (page 2, left column, lines 5-9).   Guerfal et al. teach that deletion of the endogenous pah1 gene in S. cerevisiae resulted in a massive ER/nuclear membrane proliferation (page 3, right column, lines 1-8).  Guerfal do not teach nucleic acids encoding a terpenoid biosynthesis enzyme.
S. cerevisiae cell transformed with a nucleic acid encoding a β-amyrin synthase from Artemisia annua (AaBAS; Abstract).  Kirby et al. teach the yeast sterol pathway with the branch point for production of β-amyrin (Figure 3, page 1856).  As shown by Kirby et al., the protein encoded by the S. cerevisiae erg1 gene (called ERG1, also called squalene epoxidase) is required for the synthesis of 2,3-oxidosqualene, which is a precursor of both β-amyrin and α-amyrin as shown in Figure 2 by Moses et al.  Leber et al. teach that most of the yeast squalene epoxidase is located at the endoplasmic reticulum (Abstract). Kushiro et al. teach that enzyme activities that catalyze the conversion of 2,3-oxidosqualene into  β-amyrin, dammarenediol and cycloartenol are membrane-bound (page 239, right column, lines 5-11).  As such, β-amyrin synthase and dammarenediol synthase are membrane-bound enzymes.
Morlock et al. teach that propranolol is an inhibitor of phosphatidic acid phosphatase that reduces enzymatic activity to almost zero at a concentration of approximately 5 mM (page 3590, right column, second fully paragraph; page 3593, Figure 9B).   Morlock et al. do not teach terpene synthases.
Claims 1, 4, 6, 18, 22-24 are directed in part to a recombinant yeast cell or a S. cerevisiae cell wherein the endogenous  phosphatidic acid phosphatase activity (pah1 in S. cerevisiae) is inhibited by propranolol, wherein said yeast or S. cerevisiae cell also comprises a nucleic acid encoding a terpenoid biosynthesis enzyme that is operably linked to a promoter that is active in the yeast cell or S. cerevisiae cell, wherein the terpenoid is a triterpenoid, and wherein the terpenoid biosynthesis enzyme is a C. asiatica dammarenediol synthase or a G. glabra amyrin β-synthase. Please note that claim 4 does not limit the cell to one wherein intracellular membrane proliferation is increased by the method of (a) or (b).  It simply provides additional limitations to the endogenous phosphatidic acid phosphatase and the diacylglycerol kinase of claim 1. See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to culture the S. cerevisiae cells of Moses et al. that produce triterpenes in the presence of propranolol. A person of ordinary skill in the art is motivated to culture the S. cerevisiae cells of Moses S. cerevisiae cells due to the increase in the proliferation of ER membranes and increase in the production of membrane proteins, such as the triterpene synthases of Moses et al.  Since Guerfal et al. teach that reduction/elimination of phosphatidic acid phosphatase activity by the disruption of the endogenous pah1 gene in S. cerevisiae cells and Y. lipolytica cells result in massive proliferation of the ER membranes, and the benefit of using yeast cells having reduction/elimination of phosphatidic acid phosphatase activity in the production of recombinant membrane proteins, one of skill in the art would have been highly motivated to eliminate/reduce the phosphatidic acid phosphatase activity of the S. cerevisiae cells of Moses et al. to increase the production of the triterpene synthases of Moses et al., which are known in the art as membrane-bound proteins. The proliferation of the ER membranes would allow the recombinant membrane proteins, such as the terpene synthases of Moses, to find accommodation at the same place where other enzymes of the terpene biosynthetic pathway are located, such as squalene epoxidase (encoded by erg1 in S. cerevisiae).   One of skill in the art is motivated to use propranolol instead of introducing a disruption in the endogenous pah1 gene because the addition of propranolol eliminates the need for an additional genetic modification.  One of ordinary skill in the art has a reasonable expectation of success at adding propranolol and eliminate/reduce phosphatidic acid phosphatase activity because Morlock et al. teach that the endogenous S. cerevisiae phosphatidic acid phosphatase activity is inhibited to almost no enzymatic activity by addition of propranolol. Furthermore, one of ordinary skill in the art has a reasonable expectation of success at increasing the production of these membrane-bound triterpene synthases in the S. cerevisiae cells of Moses et al. by adding propranolol because Guerfal et al. teach that (i) the increase in the production of recombinant membrane proteins in Y. lipolytica cells is due to the reduction/elimination of the endogenous phosphatidic acid phosphatase activity and the resulting proliferation of the ER membrane, and (ii) S. cerevisiae cells having a reduction/elimination of phosphatidic acid phosphatase activity have the same effect on the ER membrane as the Y. lipolytica cells.   Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
No claim is in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Certain papers related to this application may be submitted to Art Unit 1652 by facsimile transmission. The FAX number is (571) 273-8300. The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)). NOTE: If Applicant submits a paper by FAX, the original copy should be retained by Applicant or Applicant’s representative. NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.






/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
October 20, 2021